The defendant was tried and convicted upon the following indictment, to wit:
STATE OF NORTH CAROLINA — Edgecombe County.                    (357)
Superior Court of Law, Fall Term, 1848.
The jurors for the State, upon their oath, present that Edwin Robbins, a licensed retailer of spirituous liquors, by a measure less than a quart, late of the county aforesaid, at and in said county, on the first day of September, in the year eighteen hundred and forty-eight, and in the night-time of said day, between the hours of sunset thereof and sunrise of the day next ensuing, to a slave named Sampson, one pint of spirituous liquor unlawfully did sell and deliver, to the common nuisance of the good citizens of the State, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the State.         MOORE, Attorney-General.
On motion of the defendant, the judgment was arrested, and the Attorney-General appealed. *Page 246 
There is no ground upon which the judgment ought to be arrested. On the contrary, the Attorney-General has framed an indictment, unencumbered by useless words, which, from its brevity and clearness, may well be adopted as a precedent.
The averment that the defendant "unlawfully did sell and deliver" to the slave would not be supported by proof of a sale and delivery to the slave as the agent and for and on account of his owner; nor is it necessary to negative an order of the owner or manager, the offense having been committed in the night-time. S. v. Miller, 29 N.C. 725, decides both points.
The slave is sufficiently described by his name. A further description, by giving the name of the owner, is not (358) necessary. The law only requires "certainty to a certain intent in general" in indictments for this offense.
The court below erred in arresting the judgment. There must be a judgment for the State.
PER CURIAM.               Ordered to be certified accordingly.
Cited: S. v. Johnston, 51 N.C. 485.